Harrison, J.,
dissenting, said:
I am unable to concur in the conclusion reached by my brethren in this case. I cannot see that the act under consideration ratifies anything, or was intended to be retrospective in its operation. It seems to me the only purpose of the act was to give the county of Powhatan the privilege of issuing coupon bonds in the place of conditional bonds. The county declined to exercise this privilege. And the act, which, on its face, was intended as a benefit, is now made the means of ruin to the beneficiary, so far as the payment of this large debt is concerned. My views on this subject are so fully expressed in the reasoning of Judge Buchanan against his conclusion that 1 deem it unnecessary to say more, except to add that I do not attach to the two cases relied on for his conclusion the weight given them by him. The construction of the act was not necessary to the decision of either of those cases. In Redd v. Supervisors, 31 Gratt. 695, the case had been decided on its merits in favor of the railroad without regard to the act; and in the case of Supervisors v. Randolph, 89 *113Va. 614, the county itself had ratified all prior proceedings by accepting the privilege given in the act, and issuing the coupon bonds. This the county of Powhatan declined to do, and was, therefore, in my opinion, entitled to all defenses against the conditional bonds which it could have made before the act was passed, and is not estopped to make that defense by its letter or spirit.
Affirmed.